Citation Nr: 1110832	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee disability, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected left knee disability, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1987 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.

In September 2009, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to an increased rating for the service-connected right and left knee disabilities.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

The Veteran was most recently afforded a VA examination in December 2007 as to his service-connected right and left knee disabilities.  At the September 2009 Board hearing, the Veteran testified under oath that his knee disabilities have significantly worsened since the December 2007 VA examination.  See, e.g., the September 2009 Board hearing transcript.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  

The Veteran and his representative have also argued that the December 2007 VA examination was inadequate.  See, e.g., the September 2009 Board hearing transcript.  After thorough review of the examination report and the entire record, the Board must agree.

When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joints or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In the report of December 2007 VA examination, the examiner provided range of motion findings as to the Veteran's bilateral knees.  However, despite indicating that the Veteran experienced pain on movement, the examiner failed to discuss specific functional loss due to pain in his examination report.  Moreover, it does not appear from the VA examination report that the examiner performed repetition of flexion and extension motions.  Although the examiner noted the Veteran's complaints of instability in the knees, he did not, aside from a cursory notation, address the Veteran's knee instability.  In this regard, the Board notes that July 2009 magnetic resonance imaging (MRI) demonstrated a "full thickness anterior cruciate ligament tear" in the left knee.
Because the December 2007 VA examination report failed to adequately address the matter of functional loss due to pain with sufficient specificity in accordance with DeLuca and also failed to adequately address the Veteran's knee instability, the Board is without a sufficient basis in the record by which to consider the Veteran's increased rating claims.  See 38 C.F.R. § 4.2 (2010).  As such, the Board believes that a VA examination is needed to assess the Veteran's current bilateral knee symptomatology.  

Additionally, the Veteran testified that he continues to receive treatment for his service-connected knee disabilities at the VA medical center in Orlando.  He also stated that he was to begin physical therapy in October 2009.  See the September 2009 Board hearing transcript, pgs. 3-4.  There are currently no VA treatment records contained in the claims folder; nor are there any records pertaining to the Veteran's physical therapy.  Accordingly, the RO should attempt to locate the Veteran's VA treatment records, including his physical therapy records, dating from July 2007, the date of claim; as such records may be pertinent to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  Appropriate steps should be taken to secure any outstanding VA treatment records including his physical therapy records dating from July 2007 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

2. The Veteran should be afforded a VA examination in order to determine the nature and extent of his service-connected right and left knee disabilities.  The Veteran's claims folder, including a copy of this REMAND, must be made available to the examiner.  The examiner should specifically identify all current manifestations of the Veteran's bilateral knee disabilities including limitation of motion and instability.  In so doing, the examiner must identify any functional impairment including limitation of motion.  Range of motion studies of the knees should be provided including limitation of motion as a result of pain (described in terms of additional loss of motion, in degrees, resulting from pain) and functional impairment documented in degrees, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  A report should be prepared and associated with the Veteran's VA claims folder.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

4. Following any further development that the RO deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


